 1
 2
 3
 4
 5
 6
 7
 8
 9
                             UNITED STATES DISTRICT COURT
10
                           SOUTHERN DISTRICT OF CALIFORNIA
11
12                                                    Case No. 19-cv-854-MMA-KSC
     JANE LOOMIS, on behalf of herself, all
13   others similarly situated and the general
     public,                                          ORDER GRANTING JOINT
14                Plaintiff,                          MOTION [DOC. NO. 29] AND
                                                      ENTERING PROTECTIVE ORDER
15          vs.
16   SLENDERTONE DISTRIBUTION, INC.,
17
                  Defendant.
18
19
20         The Court recognizes that at least some of the documents and information
21   (“materials”) being sought through discovery in the above-captioned action are, for
22   competitive reasons, normally kept confidential by the parties. The parties have agreed to
23   be bound by the terms of this Protective Order (“Order”) in this action.
24         The materials to be exchanged throughout the course of the litigation between the
25   parties may contain trade secret or other confidential research, technical, cost, price,
26   marketing or other commercial information, as is contemplated by Federal Rule of Civil
27   Procedure 26(c)(1)(G). The purpose of this Order is to protect the confidentiality of such
28   materials as much as practical during the litigation. THEREFORE:
                                                  1
                                                                                19-CV-854-MMA-KSC
                                                                                       BN 39528926v2
 1                                         DEFINITIONS
 2         1.     The term “confidential information” will mean and include information
 3   contained or disclosed in any materials, including documents, portions of documents,
 4   answers to interrogatories, responses to requests for admissions, trial testimony, deposition
 5   testimony, and transcripts of trial testimony and depositions, including data, summaries,
 6   and compilations derived therefrom that is deemed to be confidential information by any
 7   party to which it belongs.
 8         2.     The term “materials” will include, but is not be limited to: documents;
 9   correspondence; memoranda; bulletins; blueprints; specifications; customer lists or other
10   material that identify customers or potential customers; price lists or schedules or other
11   matter identifying pricing; minutes; telegrams; letters; statements; cancelled checks;
12   contracts; invoices; drafts; books of account; worksheets; notes of conversations; desk
13   diaries; appointment books; expense accounts; recordings; photographs; motion pictures;
14   compilations from which information can be obtained and translated into reasonably usable
15   form through detection devices; sketches; drawings; notes (including laboratory notebooks
16   and records); reports; instructions; disclosures; other writings; models and prototypes and
17   other physical objects.
18         3.     The term “counsel” will mean outside counsel of record, and other attorneys,
19   paralegals, secretaries, and other support staff employed in the law firms identified below:
20   The Law Office of Jack Fitzgerald, PC for Plaintiff, and Buchalter, APC for Defendant
21   Slendertone. “Counsel” also includes in-house attorneys for Defendant.
22                                       GENERAL RULES
23         4.     Each party to this litigation that produces or discloses any materials, answers
24   to interrogatories, responses to requests for admission, trial testimony, deposition
25   testimony, and transcripts of trial testimony and depositions, or information that the
26   producing party believes should be subject to this Protective Order may designate the same
27   as “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL ONLY.”
28         a.     Designation as “CONFIDENTIAL”: Any party may designate information as
                                                   2
                                                                                19-CV-854-MMA-KSC
                                                                                        BN 39528926v2
 1   “CONFIDENTIAL” only if, in the good faith belief of such party and its counsel, the
 2   unrestricted disclosure of such information could be potentially prejudicial to the business
 3   or operations of such party.
 4         b.     Designation as “CONFIDENTIAL - FOR COUNSEL ONLY”: Any party
 5   may designate information as “CONFIDENTIAL - FOR COUNSEL ONLY” only if, in
 6   the good faith belief of such party and its counsel, the information is among that considered
 7   to be most sensitive by the party, including but not limited to trade secret or other
 8   confidential research, development, financial or other commercial information.
 9         5.     In the event the producing party elects to produce materials for inspection, no
10   marking need be made by the producing party in advance of the initial inspection. For
11   purposes of the initial inspection, all materials produced will be considered as
12   “CONFIDENTIAL - FOR COUNSEL ONLY,” and must be treated as such pursuant to
13   the terms of this Order. Thereafter, upon selection of specified materials for copying by the
14   inspecting party, the producing party must, within a reasonable time prior to producing
15   those materials to the inspecting party, mark the copies of those materials that contain
16   confidential information with the appropriate confidentiality marking.
17         6.     Whenever a deposition taken on behalf of any party involves a disclosure of
18   confidential information of any party:
19                a.    the deposition or portions of the deposition must be designated as
20                      containing confidential information subject to the provisions of this
21                      Order; such designation must be made on the record whenever possible,
22                      but a party may designate portions of depositions as containing
23                      confidential information after transcription of the proceedings; [A]
24                      party will have until fourteen (14) days after receipt of the deposition
25                      transcript to inform the other party or parties to the action of the
26                      portions of the transcript to be designated “CONFIDENTIAL” or
27                      “CONFIDENTIAL - FOR COUNSEL ONLY.”
28
                                                   3
                                                                                19-CV-854-MMA-KSC
                                                                                        BN 39528926v2
 1                b.    the disclosing party will have the right to exclude from attendance at
 2                      the deposition, during such time as the confidential information is to be
 3                      disclosed, any person other than the deponent, counsel (including their
 4                      staff and associates), the court reporter, and the person(s) agreed upon
 5                      pursuant to paragraph 8 below; and
 6                c.    the originals of the deposition transcripts and all copies of the
 7                      deposition       must   bear   the    legend   “CONFIDENTIAL”            or
 8                      “CONFIDENTIAL - FOR COUNSEL ONLY,” as appropriate, and the
 9                      original or any copy ultimately presented to a court for filing must not
10                      be filed unless it can be accomplished under seal, identified as being
11                      subject to this Order, and protected from being opened except by order
12                      of this Court.
13         7.     All confidential information designated as           “CONFIDENTIAL” or
14   “CONFIDENTIAL - FOR COUNSEL ONLY” must not be disclosed by the receiving
15   party to anyone other than those persons designated within this order and must be handled
16   in the manner set forth below and, in any event, must not be used for any purpose other
17   than in connection with this litigation, unless and until such designation is removed either
18   by agreement of the parties, or by order of the Court.
19         8.     Information designated “CONFIDENTIAL - FOR COUNSEL ONLY” must
20   be viewed only by counsel (as defined in paragraph 3) of the receiving party, and by
21   independent experts to whom disclosure is reasonably necessary for this litigation and who
22   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
23         9.     Information designated “confidential” must be viewed only by counsel (as
24   defined in paragraph 3) of the receiving party, by independent experts (pursuant to the
25   terms of paragraph 8), by court personnel, and by the additional individuals listed below,
26   provided each such individual has read this Order in advance of disclosure and has agreed
27   in writing to be bound by its terms:
28
                                                   4
                                                                               19-CV-854-MMA-KSC
                                                                                       BN 39528926v2
 1                 a)     Executives who are required to participate in policy decisions with
 2                        reference to this action;
 3                 b)     Technical personnel of the parties with whom Counsel for the parties
 4                        find it necessary to consult, in the discretion of such counsel, in
 5                        preparation for trial of this action; and
 6                 c)     Stenographic and clerical employees associated with the individuals
 7                        identified above.
 8           10.   With     respect    to     material    designated   “CONFIDENTIAL”             or
 9   “CONFIDENTIAL – FOR COUNSEL ONLY,” any person indicated on the face of the
10   document to be its originator, author or a recipient of a copy of the document, may be
11   shown the same.
12           11.   All information which has been designated as “CONFIDENTIAL” or
13   “CONFIDENTIAL -FOR COUNSEL ONLY” by the producing or disclosing party, and
14   any and all reproductions of that information, must be retained in the custody of the counsel
15   for the receiving party identified in paragraph 3, except that independent experts authorized
16   to view such information under the terms of this Order may retain custody of copies such
17   as are necessary for their participation in this litigation.
18           12.   Before any materials produced in discovery, answers to interrogatories,
19   responses to requests for admissions, deposition transcripts, or other documents which are
20   designated as confidential information are filed with the Court for any purpose, the party
21   seeking to file such material must seek permission of the Court to file the material under
22   seal.
23           13.   At any stage of these proceedings, any party may object to a designation of
24   the materials as confidential information. The party objecting to confidentiality must
25   notify, in writing, counsel for the designating party of the objected-to materials and the
26   grounds for the objection. If the dispute is not resolved consensually between the parties
27   within seven (7) days of receipt of such a notice of objections, the objecting party may
28   move the Court for a ruling on the objection. The materials at issue must be treated as
                                                      5
                                                                                19-CV-854-MMA-KSC
                                                                                        BN 39528926v2
 1   confidential information, as designated by the designating party, until the Court has ruled
 2   on the objection or the matter has been otherwise resolved.
 3         14.    All confidential information must be held in confidence by those inspecting
 4   or receiving it, and must be used only for purposes of this action. Counsel for each party,
 5   and each person receiving confidential information must take reasonable precautions to
 6   prevent the unauthorized or inadvertent disclosure of such information. If confidential
 7   information is disclosed to any person other than a person authorized by this Order, the
 8   party responsible for the unauthorized disclosure must immediately bring all pertinent facts
 9   relating to the unauthorized disclosure to the attention of the other parties and, without
10   prejudice to any rights and remedies of the other parties, make every effort to prevent
11   further disclosure by the party and by the person(s) receiving the unauthorized disclosure.
12         15.    No party will be responsible to another party for disclosure of confidential
13   information under this Order if the information in question is not labeled or otherwise
14   identified as such in accordance with this Order.
15         16.     If a party, through inadvertence, produces any confidential information
16   without labeling or marking or otherwise designating it as such in accordance with this
17   Order, the designating party may give written notice to the receiving party that the
18   document or thing produced is deemed confidential information, and that the document or
19   thing produced should be treated as such in accordance with that designation under this
20   Order. The receiving party must treat the materials as confidential, once the designating
21   party so notifies the receiving party. If the receiving party has disclosed the materials before
22   receiving the designation, the receiving party must notify the designating party in writing
23   of each such disclosure. Counsel for the parties will agree on a mutually acceptable manner
24   of labeling or marking the inadvertently produced materials as “CONFIDENTIAL” or
25   “CONFIDENTIAL - FOR COUNSEL ONLY” - SUBJECT TO PROTECTIVE ORDER.
26         17.    Nothing within this order will prejudice the right of any party to object to the
27   production of any discovery material on the grounds that the material is protected as
28   privileged or as attorney work product.
                                                    6
                                                                                  19-CV-854-MMA-KSC
                                                                                          BN 39528926v2
 1         18.    Nothing in this Order will bar counsel from rendering advice to their clients
 2   with respect to this litigation and, in the course thereof, relying upon any information
 3   designated as confidential information, provided that the contents of the information must
 4   not be disclosed.
 5         19.    This Order will be without prejudice to the right of any party to oppose
 6   production of any information for lack of relevance or any other ground other than the mere
 7   presence of confidential information. The existence of this Order must not be used by either
 8   party as a basis for discovery that is otherwise improper under the Federal Rules of Civil
 9   Procedure.
10         20.    Nothing within this order will be construed to prevent disclosure of
11   confidential information if such disclosure is required by law or by order of the Court.
12         21.    Upon final termination of this action, including any and all appeals, counsel
13   for each party must, upon request of the producing party, return all confidential information
14   to the party that produced the information, including any copies, excerpts, and summaries
15   of that information, or must destroy the same at the option of the receiving party, and must
16   purge all such information from all machine-readable media on which it resides.
17   Notwithstanding the foregoing, counsel for each party may retain all pleadings, briefs,
18   memoranda, motions, and other documents filed with the Court that refer to or incorporate
19   confidential information, and will continue to be bound by this Order with respect to all
20   such retained information. Further, attorney work product materials that contain
21   confidential information need not be destroyed, but, if they are not destroyed, the person
22   in possession of the attorney work product will continue to be bound by this Order with
23   respect to all such retained information.
24         22.    The restrictions and obligations set forth within this order will not apply to
25   any information that: (a) the parties agree should not be designated confidential
26   information; (b) the parties agree, or the Court rules, is already public knowledge; (c) the
27   parties agree, or the Court rules, has become public knowledge other than as a result of
28   disclosure by the receiving party, its employees, or its agents in violation of this Order; or
                                                   7
                                                                                 19-CV-854-MMA-KSC
                                                                                         BN 39528926v2
 1   (d) has come or will come into the receiving party’s legitimate knowledge independently
 2   of the production by the designating party. Prior knowledge must be established by pre-
 3   production documentation.
 4         23.    The restrictions and obligations within this order will not be deemed to
 5   prohibit discussions of any confidential information with anyone if that person already has
 6   or obtains legitimate possession of that information.
 7         24.    Transmission by email or some other currently utilized method of
 8   transmission is acceptable for all notification purposes within this Order.
 9         25.    This Order may be modified by agreement of the parties, subject to approval
10   by the Court.
11         26.       The Court may modify the terms and conditions of this Order for good cause,
12   or in the interest of justice, or on its own order at any time in these proceedings. The parties
13   prefer that the Court provide them with notice of the Court’s intent to modify the Order
14   and the content of those modifications, prior to entry of such an order.
15         27.    Nothing shall be filed under seal, and the Court shall not be required to take
16   any action, without separate prior order by the Judge before whom the hearing or
17   proceeding will take place, after application by the affected party with appropriate notice
18   to opposing counsel. The parties shall follow and abide by applicable law, including Civ.
19   L.R. 79.2, ECF Administrative Policies and Procedures, Section II.j, and the chambers
20   rules, with respect to filing documents under seal.
21         28.    The Court may modify the protective order in the interests of justice or for
22   public policy reasons.
23         IT IS SO ORDERED.
24
     Dated: February 20, 2020
25
26
27
28
                                                    8
                                                                                  19-CV-854-MMA-KSC
                                                                                          BN 39528926v2
 1                                           EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I,   _____________________________            [print   or    type    full   name],      of
 4   _________________ [print or type full address], declare under penalty of perjury that I
 5   have read in its entirety and understand the Stipulated Protective Order that was issued by
 6   the United States District Court for the Southern District of California on ___________ in
 7   the case of Jane Loomis v. Slendertone Distribution Inc., Case No. 19-CV-854-MMA-
 8   KSC. I agree to comply with and to be bound by all the terms of this Stipulated Protective
 9   Order and I understand and acknowledge that failure to so comply could expose me to
10   sanctions and punishment in the nature of contempt. I solemnly promise that I will not
11   disclose in any manner any information or item that is subject to this Stipulated Protective
12   Order to any person or entity except in strict compliance with the provisions of this Order.
13         I further agree to submit to the jurisdiction of the United States District Court for the
14   Southern District of California for the purpose of enforcing the terms of this Stipulated
15   Protective Order, even if such enforcement proceedings occur after termination of this
16   action.
17         I hereby appoint __________________________ [print or type full name] of
18   _______________________________________ [print or type full address and telephone
19   number] as my California agent for service of process in connection with this action or any
20   proceedings related to enforcement of this Stipulated Protective Order.
21
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24
25   Printed name: _______________________________
26
27   Signature: __________________________________
28
                                                   9
                                                                                 19-CV-854-MMA-KSC
                                                                                         BN 39528926v2
